277 F.2d 927
EVENS PRODUCTION CORPORATION, Appellant and Cross-Appellee,v.Don J. SHAW, Appellee and Cross-Appellant.
No. 17931.
United States Court of Appeals Fifth Circuit.
May 20, 1960.

R. G. Storey, Hubert D. Johnson, Dallas, Tex., Mahlon E. Lewis, Pittsburg, Pa., for appellant.
Frank J. Scurlock, Dallas, Tex., for appellee.
Before RIVES, Chief Judge, and JONES and BROWN, Circuit Judges.
PER CURIAM.


1
On petition for rehearing, the appellant has attacked the opinion in this case as both factually and legally erroneous.  The first factual error adverted to is that Shaw was the only witness to testify as to the value of his services whereas the opinion refers to 'his witnesses,' implying that there were others.  Secondly, the statement in note 11 of the opinion, 276 F.2d at page 319, to the effect that the Evans' enterprise had profited several millions of dollars from its operations is said to be wrong.  Upon re-examination, we conclude that both of these factual criticisms are well taken.  At the same time, however, we do not regard either of these facts as crucial.  The legal principles relied upon remain appliable to the case and require that the petition for rehearing be, and it is


2
Denied.